Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 1 of 24 Page ID
                                  #:293




                    Exhibit D




                                                                     Evangelis Exhibit D
                                                                                  - 27 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 2 of 24 Page ID
                                  #:294
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 1 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 28 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 3 of 24 Page ID
                                  #:295
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 2 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 29 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 4 of 24 Page ID
                                  #:296
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 3 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 30 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 5 of 24 Page ID
                                  #:297
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 4 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 31 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 6 of 24 Page ID
                                  #:298
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 5 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 32 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 7 of 24 Page ID
                                  #:299
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 6 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 33 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 8 of 24 Page ID
                                  #:300
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 7 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 34 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 9 of 24 Page ID
                                  #:301
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 8 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 35 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 10 of 24 Page ID
                                   #:302
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 9 of 10




                                                                           Evangelis Exhibit D
                                                                                        - 36 -
Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 11 of 24 Page ID
                                   #:303
          Case 1:97-cv-01968-PLF Document 15 Filed 11/10/97 Page 10 of 10




                                                                            Evangelis Exhibit D
                                                                                         - 37 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 12 of 24 Page ID
                                       #:304
6/21/2021                                                          District of Columbia live database


                                     Query       Reports          Utilities       Help       Log Out

                                                                                                              CLOSED,JURY,TYPE-E

                                                 U.S. District Court
                                      District of Columbia (Washington, DC)
                                 CIVIL DOCKET FOR CASE #: 1:97-cv-01968-PLF


 SIDNEY BLUMENTHAL, et al v. DRUDGE, et al                                                 Date Filed: 08/27/1997
 Assigned to: Judge Paul L. Friedman                                                       Date Terminated: 05/09/2001
 Demand: $10,000,000                                                                       Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Personal Injury                                                  Nature of Suit: 320 Assault Libel & Slander
                                                                                           Jurisdiction: Diversity
 Plaintiff
 SIDNEY BLUMENTHAL                                                       represented by William Alden McDaniel , Jr.
                                                                                        THE SKOJEC LAW FIRM
                                                                                        9709 Deep Smoke
                                                                                        Columbia, MD 21046
                                                                                        (410) 528-5502
                                                                                        Fax: (410) 528-5650
                                                                                        Email: mcdanielw@ballardspahr.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

 Plaintiff
 JACQUELINE JORDAN                                                       represented by William Alden McDaniel , Jr.
 BLUMENTHAL                                                                             (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 MATT DRUDGE                                                             represented by Jonathan W. Emord
                                                                                        EMORD & ASSOCIATES, P.C.
                                                                                        11808 Wolf Run Lane
                                                                                        Clifton, VA 20124
                                                                                        202-466-6937
                                                                                        Fax: 202-466-6938
                                                                                        Email: jemord@emord.com
                                                                                        TERMINATED: 11/09/1998
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                           Manuel S. Klausner
                                                                                           LAW OFFICES OF MANUEL S.
                                                                                           KLAUSNER
                                                                                           One Bunker Hill
                                                                                           601 West Fifth Street
                                                                                           8th Floor
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                               1/13


                                                                                                                          Evangelis Exhibit D
                                                                                                                                       - 38 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 13 of 24 Page ID
                                       #:305
6/21/2021                                                          District of Columbia live database

                                                                                           Los Angeles, CA 90071
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Patrick J. Manshardt
                                                                                           INDIVIDUAL RIGHTS FOUNDATION
                                                                                           One Bunker Hill Building
                                                                                           601 West Fifth Street
                                                                                           8th Floor
                                                                                           Los Angeles, CA 90071
                                                                                           (213) 688-4050
                                                                                           ATTORNEY TO BE NOTICED

 Defendant
 AMERICA ONLINE, INC.                                                    represented by John Payton
                                                                                        NAACP LEGAL DEFENSE &
                                                                                        EDUCATIONAL FUND, INC.
                                                                                        40 Rector Street
                                                                                        5th Floor
                                                                                        New York, NY 10006
                                                                                        (212) 965-2200
                                                                                        Email: jpayton@naacpldf.org
                                                                                        TERMINATED: 05/08/1998
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                           Patrick Joseph Carome
                                                                                           WILMER CUTLER PICKERING HALE &
                                                                                           DORR LLP
                                                                                           1875 Pennsylvania Avenue NW
                                                                                           Washington, DC 20006
                                                                                           (202) 663-6610
                                                                                           Fax: (202) 663-6363
                                                                                           Email: patrick.carome@wilmerhale.com
                                                                                           TERMINATED: 05/08/1998
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

 Movant
 LARRY KLAYMAN                                                           represented by David Barmak
                                                                                        MINTZ LEVIN COHN FERRIS
                                                                                        GLOVSKY & POPEO, P.C.
                                                                                        701 Pennsylvania Avenue, NW
                                                                                        Suite 900
                                                                                        Washington, DC 20004
                                                                                        (202) 434-7300
                                                                                        Fax: (202) 434-7400
                                                                                        Email: DBarmak@mintz.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED


  Date Filed             #     Docket Text
  08/27/1997              1 COMPLAINT filed by plaintiffs SIDNEY BLUMENTHAL, JACQUELINE JORDAN
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                           2/13


                                                                                                                      Evangelis Exhibit D
                                                                                                                                   - 39 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 14 of 24 Page ID
                                       #:306
6/21/2021                                                          District of Columbia live database

                               BLUMENTHAL; jury demand; exhibits (11) (blj) (bj). (Entered: 08/28/1997)
  08/27/1997                   SUMMONS (2) issued for defendants MATT DRUDGE, AMERICA ONLINE, INC.
                               (blj) (Entered: 08/28/1997)
  09/08/1997                   SUMMONS (1) REISSUED for defendant MATT DRUDGE . (blj) (Entered:
                               09/08/1997)
  09/08/1997              2 RETURN OF SERVICE/AFFIDAVIT of summons and complaint executed on 8/27/97
                            upon defendant AMERICA ONLINE, INC.; (no green card) (blj) (Entered: 09/09/1997)
  09/10/1997              3 ATTORNEY APPEARANCE for defendant AMERICA ONLINE, INC. by John
                            Adolphus Payton Jr. (blj) (Entered: 09/11/1997)
  09/10/1997              4 ATTORNEY APPEARANCE for defendant AMERICA ONLINE, INC. by Patrick
                            Joseph Carome (blj) (Entered: 09/11/1997)
  09/10/1997              5 MOTION (UNOPPOSED) filed by defendant AMERICA ONLINE, INC. to extend time
                            to 10/16/97 to answer or otherwise respond to complaint [1-1] (blj) (Entered: 09/11/1997)
  09/15/1997              6 ORDER by Judge Paul L. Friedman : granting motion to extend time to 10/16/97 to
                            answer or otherwise respond to complaint [1-1] [5-1] by AMERICA ONLINE, INC.;
                            Meet and Confer Statement due 10/30/97; Meet and Confer hearing set for 9:15 11/13/97
                            (N) (bm) (Entered: 09/15/1997)
  09/17/1997              7 RETURN OF SERVICE/AFFIDAVIT of summons and complaint executed on 9/11/97
                            upon defendant MATT DRUDGE (JMF) (Entered: 09/19/1997)
  10/16/1997              8 ANSWER TO COMPLAINT [1-1] by defendant AMERICA ONLINE, INC. . (ks) (bj).
                            (Entered: 10/17/1997)
  10/16/1997              9 RULE 109 Certificate of disclosure of corporate affiliations and financial interests by
                            defendant AMERICA ONLINE, INC. (ks) (Entered: 10/17/1997)
  10/20/1997             10 MOTION filed by defendant AMERICA ONLINE, INC. for summary judgment ;
                            Attachments (8) (bulky) (blj) (Entered: 10/21/1997)
  10/27/1997             11 MOTION filed by defendant MATT DRUDGE to dismiss complaint [1-1] for lack of
                            personal jurisdiction , or to transfer case to the USDC for the Central District of
                            California ; Exhibits (4). (Bulky) (ks) (Entered: 10/28/1997)
  10/31/1997             12 MEET AND CONFER STATEMENT/REPORT PURSUANT TO L.R. 206(d) filed by
                            plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE JORDAN BLUMENTHAL,
                            defendant MATT DRUDGE, defendant AMERICA ONLINE, INC. . (ks) (bj). (Entered:
                            11/04/1997)
  11/07/1997             13 MOTION filed by defendant MATT DRUDGE to continue the status conference set for
                            11/13/97 to 11/14/97 (ks) (Entered: 11/10/1997)
  11/10/1997             14 ORDER by Judge Paul L. Friedman : granting motion to continue the status conference
                            set for 11/13/97 to 11/14/97 [13-1] by MATT DRUDGE; status hearing reset for 9:15
                            11/14/97 (N) (ks) (Entered: 11/10/1997)
  11/10/1997             15 MEMORANDUM by defendant AMERICA ONLINE, INC. in support of its request for
                            a stay of discovery pending resolution of its motion for summary judgment (blj) (bj).
                            (Entered: 11/17/1997)
  11/14/1997                   STATUS CONFERENCE before Judge Paul L. Friedman: oral motion to allow Manuel
                               S. Klausner, Esquire to appear pro hac vice on behalf of defendant Drudge, granted;
                               plaintiffs' response to dispositive motions due 12/9/97; defendants' reply to dispositive
                               motions due 1/12/98; plaintiffs' 56(f) motion due 12/9/97; response to motion due
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                     3/13


                                                                                                             Evangelis Exhibit D
                                                                                                                          - 40 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 15 of 24 Page ID
                                       #:307
6/21/2021                                                          District of Columbia live database

                               12/24/97; reply to motion due 1/4/98; motion hearing set for 2/6/98 Reporter: Santa Zizzo
                               (bm) (Entered: 11/14/1997)
  11/18/1997             16 MOTION filed by defendant AMERICA ONLINE, INC. for leave to file motion under
                            seal ; Exhibit (MOTION LODGED UNDER SEAL IN ROOM 1800)) (blj) (Entered:
                            11/19/1997)
  11/18/1997             18 MOTION (UNOPPOSED) filed by defendant AMERICA ONLINE, INC. to seal exhibit ,
                            and for leave to file replacement exhibit under seal ; Exhibit (REPLACEMENT
                            EXHIBIT) (blj) (Entered: 12/04/1997)
  11/28/1997             17 SCHEDULING ORDER by Judge Paul L. Friedman Case assigned to the Standard track
                            (track two). , plaintiff's response to dispositive motions due 1/9/98 ; defendant's reply to
                            dispositive motions due 2/13/98 ; if plaintiff file a Rule 56(f) motion, defendant's
                            response to motion due 1/23/98 ; replies to motion due 1/30/98 ; discovery shall be stayed
                            until the Court issues a decision with respect to defendants dispositive motions and/or
                            plaintiffs' Rule 56(f) motion ; setting forth instructions to counsel. (N) (ks) (Entered:
                            11/28/1997)
  12/04/1997             19 ORDER by Judge Paul L. Friedman : granting motion for leave to file motion under seal
                            [16-1] by AMERICA ONLINE, INC. (N) (bm) (Entered: 12/04/1997)
  12/04/1997             20 ORDER by Judge Paul L. Friedman : granting motion to seal exhibit [18-1] by
                            AMERICA ONLINE, INC., granting motion for leave to file replacement exhibit under
                            seal [18-2] by AMERICA ONLINE, INC.; the Clerk of Court shall seal Exhibit A to the
                            Declaration of Robert Jennings; the Clerk of Court shall replace the previously filed
                            Exhibit A to the Jennings Declaration with the "replacement Exhibit A to Jennings
                            Declaration: that accompanied the motion to seal exhibit and substitute new exhibit as
                            attachment 1. (N) (bm) (Entered: 12/04/1997)
  12/04/1997             21 NOTICE OF FILING by defendant AMERICA ONLINE, INC. exhibit A to declaration
                            of Robert Jennings; (FILED UNDER SEAL IN ROOM 1800) (blj) (Entered: 12/04/1997)
  12/12/1997             22 NOTICE by defendant AMERICA ONLINE, INC. of parties' preferred hearing date (blj)
                            (Entered: 12/15/1997)
  12/16/1997             23 SCHEDULING ORDER by Judge Paul L. Friedman motion hearing set for 3:30 3/11/98
                            (N) (bm) (Entered: 12/16/1997)
  01/06/1998             24 MOTION filed by plaintiffs to extend time to 1/23/98 to respond to defendant's
                            dispositive motions (ks) (Entered: 01/07/1998)
  01/12/1998             25 ORDER by Judge Gladys Kessler for Judge Paul L. Friedman: granting motion to extend
                            time to 1/23/98 to respond to defendant's motions [24-1] by JACQUELINE JORDAN
                            BLUMENTHAL, SIDNEY BLUMENTHAL; response to dispositive motions due by
                            1/23/98; reply to dispositive motions due by 2/27/98; response to rule 56(f) motion due
                            by 2/6/98; reply to rule 56(f) motion due by 2/13/98 (N) (bm) (Entered: 01/12/1998)
  01/23/1998             26 MEMORANDUM by plaintiffs in opposition to motion for summary judgment [10-1] by
                            AMERICA ONLINE, INC. (ks) (bj). (Entered: 01/26/1998)
  01/23/1998             27 MEMORANDUM by plaintiffs in opposition to motion to dismiss complaint [1-1] for
                            lack of personal jurisdiction [11-1]; and motion to transfer case to the USDC for the
                            Central District of California [11-2] by MATT DRUDGE; Exhibit (1). (ks) (bj). (Entered:
                            01/26/1998)
  02/06/1998             28 RESPONSE by defendant AMERICA ONLINE, INC. to plaintiff's suggestion that
                            discovery is needed on the issue of "Defendant Drudge's Oral Remarks". (ks) (bj).
                            (Entered: 02/09/1998)
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                4/13


                                                                                                           Evangelis Exhibit D
                                                                                                                        - 41 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 16 of 24 Page ID
                                       #:308
6/21/2021                                                          District of Columbia live database

  02/27/1998             29 REPLY by defendant AMERICA ONLINE, INC. to response to motion for summary
                            judgment [10-1] by AMERICA ONLINE, INC.; Exhibits (2). (ks) (bj). (Entered:
                            03/02/1998)
  03/03/1998             30 REPLY by defendant MATT DRUDGE to response to motion to dismiss complaint [1-1]
                            for lack of personal jurisdiction [11-1]; or to transfer case to the USDC for the Central
                            District of California [11-2] by MATT DRUDGE; Exhibits (5). (ks) (bj). (Entered:
                            03/04/1998)
  03/11/1998                   MOTION HEARING before Judge Paul L. Friedman taken under advisement by MATT
                               DRUDGE motion to dismiss complaint [1-1] for lack of personal jurisdiction [11-1],
                               taken under advisement by MATT DRUDGE motion to transfer case to the USDC for the
                               Central District of California [11-2], taken under advisement by AMERICA ONLINE,
                               INC. motion for summary judgment [10-1] Reporter: William McAllister (bm) (Entered:
                               03/11/1998)
  03/11/1998             31 TRANSCRIPT filed of status conference for date(s) of 11/14/97. Reporter: Santa Zizzo
                            (ks) (Entered: 03/12/1998)
  04/08/1998             32 TRANSCRIPT filed of motions hearing for date(s) of 3/11/98. Reporter: William
                            McAllister (ks) (Entered: 04/09/1998)
  04/22/1998             33 OPINION by Judge Paul L. Friedman (N) (bm) (bj). (Entered: 04/23/1998)
  04/22/1998             34 ORDER AND JUDGMENT by Judge Paul L. Friedman : denying motion to dismiss
                            complaint [1-1] for lack of personal jurisdiction [11-1] by MATT DRUDGE, denying
                            motion to transfer case to the USDC for the Central District of California [11-2] by
                            MATT DRUDGE; granting motion for summary judgment [10-1] by AMERICA
                            ONLINE, INC. entering judgment for defendant America Online, Inc. ; the remaining
                            parties shall appear for a status conference set 10:00 6/2/98 ; at the status conference, the
                            parties shall be prepared to discuss how this case should proceed with respect to a
                            discovery schedule and a date for trial. (N) (bm) (Entered: 04/23/1998)
  04/27/1998             35 MOTION filed by defendant MATT DRUDGE for leave to withdraw exhibit and ensure
                            the accuracy of the record and reply Exhibit A ; Exhibits (7). (Bulky) (ks) (Entered:
                            05/01/1998)
  05/01/1998             36 MOTION filed by defendant MATT DRUDGE to extend time to 6/5/98 to answer
                            complaint [1-1] (ks) (Entered: 05/04/1998)
  05/01/1998             37 MOTION filed by defendant MATT DRUDGE to particpate in status conference by
                            telephonic appearance. (ks) (Entered: 05/04/1998)
  05/08/1998             38 ORDER by Judge Paul L. Friedman : granting motion to particpate in status conference
                            by telephonic appearance. [37-1] by MATT DRUDGE (N) (bm) (Entered: 05/08/1998)
  05/13/1998             39 MEMORANDUM by plaintiffs in opposition to motion to extend time to 6/5/98 to
                            answer complaint [1-1] [36-1] by MATT DRUDGE (ks) (Entered: 05/14/1998)
  05/14/1998             40 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                            JORDAN BLUMENTHAL for sanctions , and request for discovery and evidential
                            hearing ; Exhibits (4). (ks) (Entered: 05/15/1998)
  05/14/1998             41 NOTICE by plaintiffs of certificate pursuant to Local Rule 108(m). (ks) (Entered:
                            05/15/1998)
  05/14/1998             42 SUPPLEMENTAL MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff
                            JACQUELINE JORDAN BLUMENTHAL in support of motion for sanctions [40-1]; and


https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                  5/13


                                                                                                             Evangelis Exhibit D
                                                                                                                          - 42 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 17 of 24 Page ID
                                       #:309
6/21/2021                                                          District of Columbia live database

                               request for discovery and evidential hearing [40-2] by JACQUELINE JORDAN
                               BLUMENTHAL, SIDNEY BLUMENTHAL (ks) (bj). (Entered: 05/15/1998)
  05/27/1998             43 ORDER by Judge Paul L. Friedman : granting motion for leave to withdraw exhibit and
                            ensure the accuracy of the record and reply Exhibit A [35-1] by MATT DRUDGE;
                            withdrawing Exhibit A to defendant Matt Drudge's reply memorandum in support of his
                            motion to dismiss or transfer; directing the Clerk shall reply Exhibit A and replace it with
                            a copy of the of the article "Blumenthal v. Drudge" written by Susan Estrich and
                            published in the 11/26/97 issue of USA Today; the comment which appears in the
                            transcript of the 3/11/98 hearing, "We see a lot of that in the Sid Blementhal case, Ms.
                            Estrich points out, longtime friends of his wife, of Mr. Blementhal's wife, actually
                            approached her offering shelter" be stricken from the official transcript. (N) (bm)
                            (Entered: 05/27/1998)
  05/27/1998             44 ORDER by Judge Paul L. Friedman : granting motion to extend time to 6/5/98 to answer
                            complaint [1-1] [36-1] by MATT DRUDGE; Answer extended to 6/5/98 for MATT
                            DRUDGE (bm) (Entered: 05/27/1998)
  06/01/1998             45 ORDER by Judge Paul L. Friedman : denying motion for sanctions [40-1] and request for
                            discovery and evidential hearing [40-2] by JACQUELINE JORDAN BLUMENTHAL,
                            SIDNEY BLUMENTHAL (N) (bm) (bj). (Entered: 06/02/1998)
  06/01/1998             46 MEMORANDUM by defendant MATT DRUDGE in opposition to motion for sanctions
                            [40-1]; and request for discovery and evidential hearing [40-2] by JACQUELINE
                            JORDAN BLUMENTHAL, SIDNEY BLUMENTHAL; Exhibit (1). (ks) (Entered:
                            06/02/1998)
  06/02/1998                   STATUS CONFERENCE before Judge Paul L. Friedman: discovery closes 10/19/98;
                               status conference set for 9:00 10/19/98 ; oral motion of defendant to extend time to
                               answer and to file a 12(b)(6) motion granted; time to 6/19/98 to answer complaint [1-1];
                               Answer extended to 6/19/98 for MATT DRUDGE Reporter: Santa Zizzo (bm) (Entered:
                               06/02/1998)
  06/02/1998             47 SCHEDULING ORDER by Judge Paul L. Friedman extending time to 6/19/98 to answer
                            complaint [1-1] Answer extended to 6/19/98 for MATT DRUDGE ; discovery shall
                            commence 6/19/98 and be completed by 10/19/98; further status conference set for
                            10/19/98 at 9:00 a.m.; setting forth instructions to counsel. (N) (bm) (Entered:
                            06/02/1998)
  06/19/1998             48 ANSWER TO COMPLAINT [1-1] by defendant MATT DRUDGE. (dot) (Entered:
                            06/22/1998)
  07/08/1998             49 AMENDED ANSWER [1-1] filed by defendant MATT DRUDGE (bm) (Entered:
                            07/09/1998)
  07/09/1998             50 ERRATA by defendant MATT DRUDGE to amended answer; exhibit (1). (dot) (Entered:
                            07/10/1998)
  08/26/1998             51 NOTICE OF WITHDRAWAL of attorney Jonathan Walker Emord for MATT DRUDGE.
                            (ks) (Entered: 08/27/1998)
  08/27/1998             52 ORDER by Judge Paul L. Friedman : that David G. Post will not be permitted to serve as
                            local counsel for Mr. Drudge, and the Court does not recognize the withdrawal of
                            Jonathan W. Emord as local counsel at this time. (N) (dot) (Entered: 08/28/1998)
  09/14/1998             53 ORDER by Judge Paul L. Friedman: plaintiffs shall produce their privilege log by
                            9/16/98; defendant shall produce his privilege log by 9/23/98; defendant shall file his
                            motion to compel Mr. Blumenthal's disclosure of his notes and his answers to certain
                            questions (or categories of questions) by 10/7/98; plaintiffs' response to motion due
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                    6/13


                                                                                                            Evangelis Exhibit D
                                                                                                                         - 43 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 18 of 24 Page ID
                                       #:310
6/21/2021                                                          District of Columbia live database

                               10/21/98; defendant's reply to motion due 10/28/98 ; the deadline for completion of
                               discovery shall be extended to a date to be determined after the Court has ruled on the
                               motion to compel; directing parties shall attempt to reach an agreement on the presence
                               of third parties in depositions and the public availability of deposition transcripts and
                               present an agreed upon procedure to the Court; in the absence of an agreement, either
                               side may file a motion for a protective order. (N) (bm) (Entered: 09/14/1998)
  09/21/1998             54 ORDER by Judge Paul L. Friedman: local counsel must file an appearance with this
                            Court on behalf of the defendant by 10/8/98; cancelling the status conference scheduled
                            for 10/19/98. (N) (bm) (Entered: 09/21/1998)
  10/07/1998             55 MOTION filed by defendant MATT DRUDGE to compel further production of
                            documents, further responses to interrogatories and further deposition responses , for
                            sanctions against plaintiffs and plaintiffs' counsel ; exhibits (8) BULKY PLEADING
                            (bm) (Entered: 10/09/1998)
  10/08/1998             56 NOTICE by defendant MATT DRUDGE as to local counsel status. (tth) (Entered:
                            10/09/1998)
  10/20/1998             57 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                            JORDAN BLUMENTHAL to extend time to 10/28/98 to file response to defendant's
                            motion to compel; and until 11/4/98 for the reply. (ks) (Entered: 10/21/1998)
  10/23/1998             58 ORDER by Judge Paul L. Friedman : granting motion to extend time to 10/28/98 to file
                            response to defendant's motion to compel; and until 11/4/98 for the reply [57-1]
                            JACQUELINE JORDAN BLUMENTHAL, SIDNEY BLUMENTHAL (N) (bm)
                            (Entered: 10/23/1998)
  10/28/1998             59 MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                            JORDAN BLUMENTHAL in opposition to motion to compel further production of
                            documents, further responses to interrogatories and further deposition responses [55-1]
                            by MATT DRUDGE, motion for sanctions against plaintiffs and plaintiffs' counsel [55-2]
                            by MATT DRUDGE (st) (Entered: 10/29/1998)
  11/04/1998             60 MOTION filed by defendant MATT DRUDGE to extend time to 11/9/98 within which to
                            reply to plaintiffs' opposition to DRUDGE's discovery motion (bjsp) (Entered:
                            11/05/1998)
  11/06/1998             61 ORDER by Judge Paul L. Friedman : granting motion to extend time to 11/9/98 within
                            which to reply to discovery motion [60-1] by MATT DRUDGED (N) (bm) (Entered:
                            11/06/1998)
  11/09/1998             62 SUBSTITUTION OF COUNSEL David G. Post for defendant MATT DRUDGE ,
                            substituting for attorney Jonathan Walker Emord for MATT DRUDGE (bjsp) (Entered:
                            11/12/1998)
  11/10/1998             63 REPLY by defendant MATT DRUDGE to plaintiff's opposition to motion to compel
                            further production of documents, further responses to interrogatories and further
                            deposition responses [55-1] by MATT DRUDGE, motion for sanctions against plaintiffs
                            and plaintiffs' counsel [55-2] by MATT DRUDGE ; exhibits (8) (bjsp) (Entered:
                            11/12/1998)
  11/13/1998             64 ERRATA by defendant MATT DRUDGE to reply to plaintiffs' opposition to motion to
                            compel and for sanctions (jf) (Entered: 11/16/1998)
  12/16/1998             65 MOTION filed by plaintiff JACQUELINE JORDAN BLUMENTHAL to compel
                            production of documents (bjsp) (Entered: 12/17/1998)
  12/16/1998             66 MOTION filed by plaintiff SIDNEY BLUMENTHAL to compel responses to
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                     7/13


                                                                                                             Evangelis Exhibit D
                                                                                                                          - 44 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 19 of 24 Page ID
                                       #:311
6/21/2021                                                          District of Columbia live database

                               interrogatories (bjsp) (Entered: 12/17/1998)
  12/16/1998             67 MEMORANDUM by plaintiff JACQUELINE JORDAN BLUMENTHAL in support of
                            motion to compel production of documents [65-1] by JACQUELINE JORDAN
                            BLUMENTHAL ; attachments (bjsp) (Entered: 12/17/1998)
  01/05/1999             68 MOTION filed by defendant MATT DRUDGE to extend time for filing response to
                            plaintiffs' motion to compel discovery nterrogatories and production of documents) to
                            1/20/99 (bjsp) (Entered: 01/06/1999)
  01/11/1999             69 ORDER by Judge Stanley Sporkin : granting motion to extend time for filing response to
                            plaintiffs' motion to compel discovery nterrogatories and production of documents) to
                            1/20/99 [68-1] by MATT DRUDGE (N) (bm) (Entered: 01/11/1999)
  01/25/1999             70 RESPONSE by defendant MATT DRUDGE in opposition to motion to compel responses
                            to interrogatories [66-1] by SIDNEY BLUMENTHAL . ; exhibits (15) (bjsp) (Entered:
                            01/26/1999)
  01/25/1999             71 RESPONSE by defendant MATT DRUDGE in opposition to motion to compel responses
                            to interrogatories [66-1] by SIDNEY BLUMENTHAL . (bjsp) (Entered: 01/26/1999)
  04/22/1999             72 OPINION by Judge Paul L. Friedman (N) (bm) (Entered: 04/26/1999)
  04/22/1999             73 ORDER by Judge Paul L. Friedman : granting in part, denying in part motion to compel
                            production of documents [65-1]; denying in part and staying in part motion to compel
                            further production of documents, further responses to interrogatories and further
                            deposition responses [55-1] by MATT DRUDGE; denying motion for sanctions against
                            plaintiffs and plaintiffs' counsel [55-2] by MATT DRUDGE; directing plaintiff's shall
                            deliver Sidney Blumenthal's notes to chambers for in camera review by 5/10/99; staying
                            defendant's motion to compel production of Sidney Blumenthal's notes pending the
                            Court's in camera review; setting forth instructions to defendant regarding production of
                            all documents and responses to interrogatories. (N) (bm) (Entered: 04/26/1999)
  05/17/1999             74 MOTION filed by defendant MATT DRUDGE to correct mistakes in the court's April 22,
                            1999 opinion ; exhibits (3) (tw) (Entered: 05/19/1999)
  05/17/1999             75 MOTION filed by defendant MATT DRUDGE to set, or alternatively extend, time to
                            respond to plaintiffs' discovery requests ; exhibits (4) (tw) (Entered: 05/19/1999)
  05/24/1999             76 MEMORANDUM by plaintiffs' in opposition to motion to set, or alternatively extend,
                            time to respond to plaintiffs' discovery requests [75-1] by MATT DRUDGE (bjsp)
                            Modified on 05/25/1999 (Entered: 05/25/1999)
  05/24/1999             77 MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                            JORDAN BLUMENTHAL in opposition to motion to correct mistakes in the court's
                            April 22, 1999 opinion [74-1] by MATT DRUDGE (bjsp) (Entered: 05/25/1999)
  06/04/1999             78 REPLY by defendant MATT DRUDGE to response to motion to correct mistakes in the
                            court's April 22, 1999 opinion [74-1] by MATT DRUDGE (st) (Entered: 06/07/1999)
  06/10/1999             79 RESPONSE by defendant MATT DRUDGE to the Court's 4/22/99 order directing
                            defendant to send certain documents RE: discovery [73-1] (bjsp) (Entered: 06/11/1999)
  06/17/1999             80 ORDER by Judge Paul L. Friedman : granting motion to set, or alternatively extend time
                            to 6/2/99 to respond to discovery requests [75-1] by MATT DRUDGE (N) (bm) Modified
                            on 06/17/1999 (Entered: 06/17/1999)
  06/17/1999             81 ORDER by Judge Paul L. Friedman: directing plaintiff shall provide by 6/30/99 the notes
                            reviewed by the Court to the defendant except for the following; setting forth the
                            exceptions. (N) (bm) (Entered: 06/17/1999)
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                  8/13


                                                                                                          Evangelis Exhibit D
                                                                                                                       - 45 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 20 of 24 Page ID
                                       #:312
6/21/2021                                                          District of Columbia live database

  06/17/1999             82 ORDER by Judge Paul L. Friedman : denying motion to correct mistakes in the court's
                            April 22, 1999 opinion [74-1] by MATT DRUDGE (N) (bm) (Entered: 06/17/1999)
  10/26/1999             83 ORDER by Judge Paul L. Friedman: status conference set for 11:30 11/19/99 (N) (bm)
                            (Entered: 10/26/1999)
  11/16/1999             85 MOTION (UNOPPOSED) filed by defendant MATT DRUDGE to continue the 11/19/99
                            status conference to a later date , and for a Court order allowing defendant to participate
                            in status conference telephonically (bjsp) (Entered: 11/18/1999)
  11/18/1999             84 ORDER by Judge Paul L. Friedman: status conference set for 11:30 12/17/99 and
                            defendant Matt Drudge's counsel may participate telephonically. (N) (bm) (Entered:
                            11/18/1999)
  12/15/1999             86 MEMORANDUM by defendant MATT DRUDGE in support of motion for judgment on
                            the pleadings (bjsp) (Entered: 12/16/1999)
  12/15/1999             87 MOTION filed by defendant MATT DRUDGE for judgment on pleadings (bjsp)
                            (Entered: 12/16/1999)
  12/15/1999             88 MOTION filed by defendant MATT DRUDGE for protective order (bjsp) (Entered:
                            12/16/1999)
  12/15/1999             89 MEMORANDUM by defendant MATT DRUDGE in support of motion for protective
                            order [88-1] by MATT DRUDGE ; exhibits (4); declaration (1) (bjsp) (Entered:
                            12/16/1999)
  12/17/1999                   STATUS CONFERENCE before Judge Paul L. Friedman: discovery stayed until
                               resolution defendant's 12(c) motion; plaintiff's response to 12(c) motion due 1/20/00;
                               defendant's reply to motion due 2/7/00 Reporter: Santa Zizzo (bm) (Entered: 12/17/1999)
  12/20/1999             90 ORDER by Judge Paul L. Friedman: confirming dates set at the status conference held
                            12/17/99; plaintiffs' response to defendant's motions for judgment of the pleading and
                            protective order due 1/20/00; defendant's reply to both motions due 2/7/00 (N) (bm)
                            (Entered: 12/20/1999)
  01/20/2000             91 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                            JORDAN BLUMENTHAL to extend time to 1/21/00 to respond to defendant's motions
                            (bjsp) (Entered: 01/24/2000)
  01/21/2000             93 MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                            JORDAN BLUMENTHAL in opposition to motion for protective order [88-1] by MATT
                            DRUDGE (bjsp) (Entered: 01/24/2000)
  01/22/2000             92 RESPONSE by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE JORDAN
                            BLUMENTHAL in opposition to motion for judgment on pleadings [87-1] by MATT
                            DRUDGE . (lpp) (Entered: 01/24/2000)
  02/01/2000             94 ORDER by Judge Paul L. Friedman : granting motion to extend time to 1/21/00 to
                            respond to defendant's motions [91-1] by JACQUELINE JORDAN BLUMENTHAL,
                            SIDNEY BLUMENTHAL; response to motion due by 1/21/00 (N) (bm) (Entered:
                            02/01/2000)
  02/07/2000             96 MOTION filed by defendant MATT DRUDGE to extend time to 2/15/00 to reply to
                            plaintiff's oppositions to Drudge's motion for judgment on the pleadings and protective
                            order (jf) (Entered: 02/15/2000)
  02/10/2000             95 ORDER by Judge Paul L. Friedman: granting defendant's motion for extension of time to
                            reply to plaintiffs' motions; extending time to 2/15/00 reply to motions for judgment on

https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                9/13


                                                                                                           Evangelis Exhibit D
                                                                                                                        - 46 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 21 of 24 Page ID
                                       #:313
6/21/2021                                                          District of Columbia live database

                               the pleadings an for protective order due by 2/15/00 (N) (bm) (Entered: 02/10/2000)
  02/15/2000             97 MOTION filed by defendant MATT DRUDGE to extend time to 2/16/00 to reply to
                            plaintiffs' opposition to Drudge's motion for judgment on the pleadings and motion for
                            protective order ; declaration (1) (bjsp) (Entered: 02/16/2000)
  02/16/2000             98 REPLY by defendant MATT DRUDGE to plaintiffs' opposition to motion for protective
                            order [88-1] (jf) (Entered: 02/17/2000)
  02/16/2000             99 NOTICE OF FILING by defendant MATT DRUDGE of apparent Rule 11 violation (jf)
                            (Entered: 02/17/2000)
  02/16/2000           100 REPLY by defendant MATT DRUDGE to opposition to motion for judgment on
                           pleadings [87-1] (jf) (Entered: 02/17/2000)
  02/22/2000           101 ORDER by Judge Paul L. Friedman : granting motion nunc pro tunc to extend time to
                           2/16/00 to reply Drudge's motion for judgment on the pleadings and motion protective
                           order [97-1] by MATT DRUDGE; reply to motions due by 2/16/00 (N) (bm) (Entered:
                           02/22/2000)
  02/25/2000           102 MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL regarding Druge's suggestion of Rule 11 violation; exhibits
                           (5) (bjsp) (Entered: 02/28/2000)
  03/17/2000           103 ORDER by Judge Paul L. Friedman: the Court will not direct plaintiffs' counsel to show
                           cause why they have not violated Rule 11 of the FRCP; counsel are asked to consult their
                           sense of judgment before filing memoranda in the future. (N) (bm) (Entered: 03/17/2000)
  09/18/2000           104 ORDER by Judge Paul L. Friedman : motion hearing set for 9:00 10/31/00 ; eachside
                           willbe allotted 30 minutes for argument, including rebuttal. (N) (bm) (Entered:
                           09/18/2000)
  10/31/2000                   MOTION HEARING before Judge Paul L. Friedman denied motion for judgment on
                               pleadings [87-1] by MATT DRUDGE, denied motion for protective order [88-1] by
                               MATT DRUDGE for reasons stated on the record; Magistrate Judge Facciola should be
                               notified of all scheduling for depositions; parties to jointly or separately file a discovery
                               schedule Reporter: Santa Zizzo (bm) (Entered: 10/31/2000)
  11/17/2000           105 ORDER by Judge Paul L. Friedman : denying motion for judgment on pleadings [87-1]
                           by MATT DRUDGE; granting in part, denying in part motion for protective order [88-1]
                           by MATT DRUDGE; setting forth instructions to counsel regarding depositions; the
                           parties will complete the depositions by 6/4/01; referring all discovery disputes to
                           Magistrate John Facciola; setting forth instructions to counsel regarding contacting
                           Magistrate Judge Facciola. (N) (bm) (Entered: 11/17/2000)
  11/20/2000                   SCHEDULING NOTICE: settlement conference set 10:30 12/12/00 ; before Magistrate
                               Judge John M. Facciola Chambers, Room 1426. (ldc) (Entered: 11/21/2000)
  12/04/2000           106 NOTICE OF CHANGE OF ADDRESS by Patrick J. Manshardt representing defendant
                           MATT DRUDGE . New address: INDIVIDUAL RIGHTS FOUNDATION, One Bunker
                           Hill Building, 8th Floor, 601 West 5th Street, Los Angeles CA 90071 (213) 688-4045.
                           (td) (Entered: 12/11/2000)
  12/05/2000           109 MOTION filed by defendant MATT DRUDGE to amend order [105-2] da ted 11/17/00
                           (aet) (Entered: 12/12/2000)
  12/07/2000           107 TRANSCRIPT filed for date(s) of October 31, 2000. Reporter: Santa Theresa Zizzo (td)
                           (Entered: 12/12/2000)
  12/08/2000           108 ERRATA by defendant MATT DRUDGE to memorandum in support of defendant Matt
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                     10/13


                                                                                                                 Evangelis Exhibit D
                                                                                                                              - 47 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 22 of 24 Page ID
                                       #:314
6/21/2021                                                          District of Columbia live database

                               Drudge's motion to amend the Court's 11/17/00 order. (td) (Entered: 12/12/2000)
  12/20/2000           110 RESPONSE by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE JORDAN
                           BLUMENTHAL to motion to amend order [105-2] dated 11/17/00 [109-1] by MATT
                           DRUDGE (aet) (Entered: 12/27/2000)
  12/28/2000            111 ORDER by Judge Paul L. Friedman: granting motion to amend order [105-2] da ted
                            11/17/00 [109-1] by MATT DRUDGE The Courts order of 11/17/00 shall be amended to
                            includ the following: defendant Matt Drudge's motion for judgment on the pleadings is
                            granted in part and denied in all other aspects.(N) (dam) (Entered: 12/29/2000)
  01/03/2001           113 RESPONSE by defendant MATT DRUDGE in opposition to plaintiff's motion to amend
                           the Court's order of 11/17/00 [109-1] (cdw) (Entered: 01/18/2001)
  01/08/2001           112 ERRATA by defendant MATT DRUDGE to opposition to plaintiffs' motion to amend the
                           Court's 11/17/00 order; exhibits (2) (td) Modified on 01/10/2001 (Entered: 01/10/2001)
  01/29/2001           114 ORDER by Judge Paul L. Friedman : granting in part, denying in part motion to amend
                           order [105-2] dated 11/17/00 [109-1]; amending the 11/17/00 Order to the following: all
                           discovery disputes shall be referred to Magistrate Judge John Facciola to the extent
                           permitted by Rules 37 and 45 of the FRCP. (N) (bm) (Entered: 01/29/2001)
  01/29/2001                   CASE REFERRED to Magistrate Judge John M. Facciola for discovery disputes to the
                               extent permitted by FRCP 37 and 45 (bcs) (Entered: 01/30/2001)
  01/31/2001           116 MOTION filed by defendant MATT DRUDGE for protective order and to quash
                           plaintiff's deposition subpeonas/notice of depositions ; attachments (aet) Modified on
                           02/02/2001 (Entered: 02/02/2001)
  01/31/2001           117 MOTION filed by defendant MATT DRUDGE for order shortening time to hear
                           Drudge's special motion to strike. (aet) (Entered: 02/02/2001)
  01/31/2001           118 MOTION (SPECIAL) filed by defendant MATT DRUDGE to strike complaint [1-1] (aet)
                           (Entered: 02/02/2001)
  02/02/2001           115 ORDER by Judge Paul L. Friedman: granting defendant's motion to shorten the time to
                           hear defendant's motion for a protective order and to quash plaintiff's deposition
                           subpoenas/notice of; plaintiffs shall file their response by 2/5/01 at 5:00 p.m. and shall
                           fax or hand deliver a copy of their response to Chambers and to defendant; defendant
                           shall file his reply by 2/7/01 by 5:00 p.m. and shall fax or hand deliver a copy of his reply
                           to chambers and to plaintiff; granting in part and denying in part defendant's motion to
                           shorten the time to hear defendant's special motion to strike plaintiff's complaint or
                           alternatively for a protective order to stay depositions during the pendency of the motion;
                           plaintiff shall file their response by 2/8/01 by 5:00 p.m. and shall fax or hand deliver a
                           copy of their response to Chambers and to defendant; defendant shall file his reply by
                           2/9/01 5:00 p.m. and shall fax or hand deliver a copy of his reply to Chambers and to
                           plaintiff; the parties shall proceed with discovery and schedule depositions pending
                           further order of the Court (N) (bm) (Entered: 02/02/2001)
  02/05/2001           119 MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL in opposition to motion for protective order [116-1] by
                           MATT DRUDGE, motion to quash plaintiff's deposition subpeonas/notice of depositions
                           [116-2] by MATT DRUDGE (aet) (Entered: 02/06/2001)
  02/07/2001           120 ORDER by Judge Paul L. Friedman : denying motion for protective order [116-1] and to
                           quash [116-2] by MATT DRUDGE (N) (bm) (Entered: 02/08/2001)
  02/07/2001           121 ORDER by Judge Paul L. Friedman : granting defendant's motion extending time to
                           2/9/01 5:00 p.m. to fax a copy of his reply to Chambers and to counsel for plaintiffs ;
https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                11/13


                                                                                                           Evangelis Exhibit D
                                                                                                                        - 48 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 23 of 24 Page ID
                                       #:315
6/21/2021                                                          District of Columbia live database

                               defendant shall mail his reply to be delivered on and filed with the Court by 2/12/01 (N)
                               (bm) (Entered: 02/08/2001)
  02/07/2001           122 MOTION filed by plaintiff JACQUELINE JORDAN BLUMENTHAL for leave to late-
                           file his reply to plaintiff's opposition to Drudge's special motion to strike. EXHIBIT
                           (REPLY) (aet) (Entered: 02/08/2001)
  02/07/2001           123 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL for leave to file sur-reply ; EXHIBIT (SUR-REPLY) (aet)
                           Modified on 02/08/2001 (Entered: 02/08/2001)
  02/08/2001           124 MEMORANDUM by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL in opposition to motion to strike complaint [1-1] [118-1] by
                           MATT DRUDGE (aet) (Entered: 02/09/2001)
  02/12/2001           125 ORDER by Judge Paul L. Friedman : granting motion for leave to file sur-reply [123-1]
                           by JACQUELINE JORDAN BLUMENTHAL, SIDNEY BLUMENTHAL; the Clerk of
                           the Court accept for filing the Sur-Reply attached to plaintiff's motion for leave to file.
                           (N) (bm) (Entered: 02/12/2001)
  02/12/2001           127 SURREPLY by defendant MATT DRUDGE to plaintiffs' opposition to special motion to
                           strike plaintiffs' complaint [118-1]; exhibits (9) (td) (Entered: 02/13/2001)
  02/12/2001           128 ERRATA by defendant MATT DRUDGE to defendant's reply to plaintiffs' opposition to
                           special motion to strike plaintiffs' complaint. (td) (Entered: 02/13/2001)
  02/12/2001           129 SURREPLY by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE JORDAN
                           BLUMENTHAL to plaintiffs' oppositon to Drudge's motion for (A) protective order and
                           (B) to quash plaintiffs' deposition subpoenas/notice of depositions [119-1]. (td) (Entered:
                           02/13/2001)
  02/13/2001           126 MEMORANDUM OPINION AND ORDER by Judge Paul L. Friedman : denying
                           motion to strike complaint [1-1] [118-1] by MATT DRUDGE (bm) (Entered: 02/13/2001)
  02/28/2001           130 MOTION filed by movant LARRY KLAYMAN to quash subpoena duces tecum ;
                           attachments (8) (td) (Entered: 03/01/2001)
  03/12/2001           131 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL for sanctions ; exhibits (8) (aet) (Entered: 03/15/2001)
  03/16/2001           132 MOTION filed by defendant MATT DRUDGE for monetary sanctions against plaintiffs
                           and their counsel for discovery abuses , and for protective order ; exhibits (5) (aet)
                           (Entered: 03/20/2001)
  03/16/2001           133 STATEMENT filed by defendant MATT DRUDGE , regarding: nonopposition of Larry
                           Klayman's motion to quash subpoena duces tecum and opposition to plaintiff's motion for
                           sanctions. (aet) (Entered: 03/20/2001)
  03/16/2001           134 MOTION filed by defendant MATT DRUDGE for reconsideration of order [126-1] ;
                           exhibits (1) (aet) (Entered: 03/20/2001)
  03/26/2001           136 MOTION filed by movant LARRY KLAYMAN to extend time to 3/28/01 to file a
                           memorandum of points and authorities in opposition to the motion for sanctions. (aet)
                           (Entered: 03/28/2001)
  03/27/2001           135 ORDER by Magistrate Judge John M. Facciola : granting Larry Klayman's motion for
                           extension of time; memorandum of points and authorities in response to the plaintiff's
                           motion for sanctions due 3/28/01 ; (N) (ldc) Modified on 03/28/2001 (Entered:
                           03/28/2001)

https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                                 12/13


                                                                                                             Evangelis Exhibit D
                                                                                                                          - 49 -
    Case 8:21-cv-00768-JVS-KES Document 25-12 Filed 06/21/21 Page 24 of 24 Page ID
                                       #:316
6/21/2021                                                          District of Columbia live database

  03/27/2001           137 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL to extend time to 4/19/01 to respond to defendant's motions
                           (aet) (Entered: 03/28/2001)
  03/28/2001           138 MEMORANDUM by movant LARRY KLAYMAN in opposition to motion for monetary
                           sanctions against plaintiffs and their counsel for discovery abuses [132-1] by MATT
                           DRUDGE; exhibits (1) (aet) (Entered: 03/30/2001)
  03/30/2001           139 RESPONSE by defendant MATT DRUDGE to motion to extend time to 4/19/01 to
                           respond to defendant's motions [137-1] by JACQUELINE JORDAN BLUMENTHAL,
                           SIDNEY BLUMENTHAL (aet) (Entered: 04/02/2001)
  04/03/2001           140 ORDER by Judge Paul L. Friedman : granting motion to extend time to 4/19/01 to
                           respond to defendant's motion for judgment on the pleadings [137-1] by JACQUELINE
                           JORDAN BLUMENTHAL, SIDNEY BLUMENTHAL (N) (bm) (Entered: 04/04/2001)
  04/19/2001           142 MOTION filed by plaintiff SIDNEY BLUMENTHAL, plaintiff JACQUELINE
                           JORDAN BLUMENTHAL to extend time to 5/10/01 to respond to defendant's motions
                           (aet) (Entered: 04/26/2001)
  04/23/2001           141 ORDER by Judge Paul L. Friedman: granting motion extending time to 5/10/01 in which
                           plaintiffs have to respond to defendant Matt Drudge's motions for protective order and for
                           judgment on the pleadings due by 5/10/01 ; (N) (bm) Modified on 04/25/2001 (Entered:
                           04/23/2001)
  04/25/2001           143 RESPONSE by defendant MATT DRUDGE in opposition to motion to extend time to
                           5/10/01 to respond to defendant's motions [142-1] by JACQUELINE JORDAN
                           BLUMENTHAL, SIDNEY BLUMENTHAL . (aet) (Entered: 04/26/2001)
  05/09/2001           144 MOTION filed by defendant MATT DRUDGE to dismiss pending motions [144-1] (ldc)
                           (Entered: 05/09/2001)
  05/09/2001           145 ORDER by Magistrate Judge John M. Facciola : denying motion for reconsideration of
                           order [126-1] [134-1] by MATT DRUDGE, denying motion for monetary sanctions
                           against plaintiffs and their counsel for discovery abuses [132-1] by MATT DRUDGE,
                           dismissing motion for protective order [132-2] by MATT DRUDGE (N) (ldc) (Entered:
                           05/09/2001)
  05/09/2001           146 STIPULATION OF VOLUNTARY DISMISSAL of case by plaintiffs SIDNEY
                           BLUMENTHAL, JACQUELINE JORDAN BLUMENTHAL, and defendant MATT
                           DRUDGE; dismisisng matter with prejudice, each party to bear its own costs; approved
                           (fiat) J. Friedman (N) (bm) (Entered: 05/09/2001)
  05/16/2001                   CASE referral ended Magistrate Judge John M. Facciola (ldc) (Entered: 05/16/2001)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                06/21/2021 16:19:21
                                   PACER Login: gd0044SF                 Client Code:       80622-00001
                                   Description:       Docket Report Search Criteria: 1:97-cv-01968-PLF
                                   Billable Pages: 10                    Cost:              1.00




https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?126148677712023-L_1_0-1                                              13/13


                                                                                                          Evangelis Exhibit D
                                                                                                                       - 50 -
